Per Curiam.
Walter Rasmussen and Eva Rasmussen appeal from the judgment entered in a trial where a jury was waived in the *82district court for Dakota County, Nebraska. Judgment was entered in favor of the appellee, Nebraska State Bank, in the bank’s action against the appellants for a debt covered by appellants’ guaranty. Both parties presented evidence to support their respective contentions concerning the guaranty.
As this court expressed in H & L Equip. v. Schardt, 217 Neb. 653, 653-54, 349 N.W.2d 924, 925 (1984):
In a law action tried to the court, the findings of the trial court have the effect of a jury verdict and will not be disturbed on appeal unless clearly wrong. In a nonjury law action the evidence must be considered in the light most favorable to the successful party, with conflicts resolved in favor of the successful party, who is entitled to the benefit of every inference which can be reasonably deduced from the evidence.
There is evidence to support the trial court’s findings. The findings of the trial court are not clearly wrong. The judgment of the trial court is affirmed.
Affirmed.